FILED
                            NOT FOR PUBLICATION                             MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SUBAS SHARMA,                                    No. 07-71778

              Petitioner,                        Agency No. A078-317-361

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 17, 2011 **
                             San Francisco, California

Before: WALLACE, FERNANDEZ, and CLIFTON, Circuit Judges.

       Subas Sharma petitions for review of the Board of Immigration Appeals’

decision affirming an immigration judge’s denial of his applications for asylum,

withholding of removal, and protection under the Convention Against Torture. We

deny the petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Petitioner does not appear to challenge the BIA’s finding that he failed to

demonstrate materially changed circumstances that would excuse his late asylum

filing, so that argument is waived. Regardless, to be excused from the one-year

filing deadline for asylum applications based on changed circumstances, petitioner

would have needed to explain how the alleged change in circumstances materially

affected his eligibility for asylum. See 8 C.F.R. § 1208.4(a)(4). The record does not

compel a conclusion that changed circumstances excused his application’s

untimeliness. See Ramadan v. Gonzales, 479 F.3d 646, 648 (9th Cir. 2007). The

present record contains no evidence of changed circumstances beyond petitioner’s

bare assertions. Indeed, the reasons petitioner cites for pursuing his current

applications are the same as those he gave for leaving Nepal in 1996. As such,

substantial evidence supports the BIA’s decision upholding the dismissal of

Sharma’s asylum petition as untimely.

      Numerous inconsistencies between petitioner’s applications, his testimony,

and his brother’s testimony constituted substantial evidence to support the

agency’s adverse credibility finding. See Mejia-Paiz v. INS, 111 F.3d 720, 723 (9th

Cir. 1997). Based on that finding, it was not error to conclude that petitioner had

failed to demonstrate that he would more likely than not be harmed or tortured

upon returning to Nepal, as required for the applications for withholding of


                                           2
removal and protection under the Convention Against Torture. See Zheng v.

Ashcroft, 332 F.3d 1186, 1194 (9th Cir. 2003).

      PETITION DENIED.




                                        3